Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Accordingly, claims 1-3, 5-10 are pending and claim 8 is withdrawn. Claims 1-3, 5-7 and 9-10 are examined herein. 

Response to Arguments
Applicant’s arguments filed 07/21/2022 with respect to the 35 USC 112(a) and 101 rejections have been fully considered but are not persuasive. A detailed explanation follows. 
The disclosed/claimed invention is “a heat generating system”  that “generates excess heat as a result of the heat generation reaction can increase and/or maintain excess heat output… and thus, heat can be generated more stably than conventionally possible” ([0009]). The asserted utility for the claimed invention, therefore, requires thermal energy to be produced. Thermal energy production, i.e., excess heat,  in the disclosed/claimed invention is provided by the heat-generating element cell “when hydrogen-based gas contributing to heat generation is supplied into the container and hydrogen atoms are occluded in the plurality of metal nanoparticles” (see [0008]). The disclosed hydrogen-isotope power source purportedly operates via a reaction where the reactant is heated to around 250 C and hydrogen atoms are occluded in the metal nanoparticles on the surface of the reactants to generate excess heat ([0023]). 
Applicant’s arguments that the claimed invention is not directed towards “cold fusion” is not found persuasive. The invention is based on the Pd/D “cold fusion” concept as set forth by Fleischmann and Pons. This concept relies on the incorporation of deuterium into a crystal lattice. While Fleischmann and Pons relied on electrolysis of heavy water to incorporate deuterium into the crystal lattice, it was also known that as a variation, the deuterium could be incorporated into the crystal lattice by bringing the crystal in contact with deuterium gas. Thus, it is clear that applicant’s invention is just a variation of the cold fusion concept set forth by Fleischmann and Pons. 
In fact, the disclosure as filed acknowledges the fact that “a heat generation phenomenon of generating excess heat (output enthalpy higher than input enthalpy) using a hydrogen storage metal such as palladium (Pd) or a hydrogen storage alloy such as palladium alloy, the detailed mechanism of generating excess heat has been discussed among researchers of each country” ([0003]). Of the disclosed publications, Iwamura and Celani both establish the lexus between the alleged heat generating phenomenon and cold fusion, also known as LENR. Iwamura states “because of the possibility of cold fusion being a new energy technology, considerable effort has been expanded to confirm Fleischmann and Pons’s experimental results, i.e., that nuclear reactions are electrochemically induced in a D2-Pd system” (Pg. 476). 
As set forth more fully below, this “cold fusion” concept is still no more than just an unproven concept. The general consensus of the scientific community does not recognize the existence of an exothermic reaction in the Pd/D gas-based systems. Iwamura states that for reactions electrochemically induced in D2-Pd systems “the nature and reaction mechanism still remain uncertain, probably because of the lack of experimental reproducibility or the long experimental time necessary to observe cold fusion phenomena” (Pg. 476). Further, Berlinguette studied hydrogen-loaded gas-based systems to elevate excess heat. The team prototyped several calorimeter designs to enable the studies and tested the tested the independent variables of temperature, pressure, sample composition, particle size, surface treatment, and others (Pg. 48). Over the course of 16 months, Berlinguette concludes that “none of the 420 samples we evaluated provided evidence of excess heat” and “we have detected no convincing evidence of excess heat so far” (Pg. 48). 
Because there is no evidence in the specification as filed—or in the scientific literature as a whole—that the disclosed invention can produce excess heat based on a reaction between palladium and deuterium or whether the invention is based on inducing cold fusion between hydrogen isotopes in a palladium lattice, the examiner finds that disclosed/claimed invention is ineligible under 35. U.S.C. 101 and 35 U.S.C 112. Additionally, Applicant does not provide any experimental evidence or evidence in the instant specification to refute that the invention is cold fusion. 
Applicant’s arguments, in view of the amendments, with respect to the claim objections have been fully considered and are persuasive. The claim objections of record have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112(b) have been fully considered and are persuasive. However, upon further review, the amendments have introduced new issues under 35 U.S.C 112(b) in claim 1. 

Specification
The specification is objected to under 35 U.S.C. §112, first paragraph (pre-AIA ) or 35 U.S.C. §112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the invention had possession of the claimed invention. MPEP 2163.  The evidence of record does not establish to a skilled artisan that the inventions had possession of the present invention at the time of filling. The invention is directed to “a heat generating system” and requires the input of  “a reactant that is provided in the container, is made from a hydrogen storage metal or a hydrogen storage alloy, has a plurality of metal nanoparticles provided on the surface” and “a hydrogen-based gas” that allegedly produces the output of “excess heat when the hydrogen-based gas contributing to the heat generation is supplied into the container and hydrogen atoms are occluded in the plurality of metal nanoparticles” (claim 1).  The asserted utility of the present invention is a heat-generating element cell that where “heat can be generated more stably than conventionally possible” ([0009]). 
For the reasons set forth below, Applicant fails to set forth a convincing set of facts that would lead one of ordinary skill in the art to believe that the present invention is capable of thermal energy production. Accordingly, the disclosure is inadequate and non-enabling. 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion, nor is there evidence that claims of "excess heat” are valid and reproducible, nor is there evidence that the invention is capable of operating as indicated or capable of providing a useful output.
The general consensus of the scientific community does not recognize the existence of an exothermic reaction in the Pd/D gas-based systems. Berlinguette studied hydrogen-loaded gas-based systems to elevate excess heat. The team prototyped several calorimeter designs to enable the studies and tested the tested the independent variables of temperature, pressure, sample composition, particle size, surface treatment, and others (Pg. 48). Over the course of 16 months, Berlinguette concludes that “none of the 420 samples we evaluated provided evidence of excess heat” and “we have detected no convincing evidence of excess heat so far” (Pg. 48). 
Alternately, the invention (see, for example, pages 6-13 of the specification) is considered as based on the "cold fusion” concept set forth by Fleischmann and Pons.1 This concept relies on the incorporation of deuterium into a crystal lattice. While Fleischmann and Pons relied on electrolysis of heavy water to incorporate deuterium into the crystal lattice, it was also known that as a variation, the deuterium could be incorporated into the crystal lattice by bringing the crystal into contact with deuterium gas. Thus, it is clear that applicant's invention is just a variation of the cold fusion concept set forth by Fleischmann and Pons. However, as set forth more fully below, this "cold fusion" concept is still no more than just an unproven concept.
After Fleischmann and Pons announced their fusion device competing researchers attempted to reproduce their results. The results of these attempts were primarily negative. The few initial positive results were either retracted or later shown to be in error by subsequent experiments.2,3 The general consensus by those skilled in the art and working at these various laboratories is that the fusion conclusion made by Fleischmann and Pons was based on experimental error.4 The general consensus by those skilled in the art is that there is no reputable evidence to support the claims of excess heat production, or the production of fusion by-products such as neutrons, gamma rays, tritium, or helium.5 See also Cooke, pages 4 and 5, which refers to the attempts at Harwell to obtain "cold fusion." Page 5 also indicates that data was also collected in Frascatti-type (i.e. gaseous) experiments. See the last paragraph on page 5:
"After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells".

Note that a complete disclosure must contain enough detail as to enable a person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.6 The present disclosure does not contain the requisite description and detail. There is no adequate description nor enabling disclosure of the parameters of a specific operative embodiment of the invention, including exact composition (including impurities and amounts thereof) of the electrolyte; composition (including impurities and amounts thereof), size, dimensions and porosity of the electrodes (as well as the spacing between the electrodes); the requisite concentration per unit volume of hydrogen isotopes in the cathode; the applied current and voltage, if any; the requisite physical and/or chemical pretreatment of the electrodes; the instrument calibration prior to and during a run, test or experiment; the amount of each electrode to be immersed in the electrolyte; etc. It is noted that the specification appears to set forth some of the parameters, but it does not appear to set forth an example of an operative embodiment that includes specific values for each of the above parameters. Note that such parameters are critical in arriving at an operative cold fusion embodiment. For example, Morrison7 shows that electrode spacing is an important parameter. On page 3, Morrison shows that if the electrodes are close enough to each other, hydrogen isotopes and oxygen will recombine. This can be misinterpreted as excess heat.8  These references demonstrate the critical importance of cell component composition and impurity content and of electrode pretreatment. 
Claims of the production of excess heat, tritium, and other nuclear reaction products due to a nuclear reaction, are not sufficient to overcome the numerous teachings by skilled artisans that claims of cold fusion are not reproducible. Note that the numerous teachings by skilled artisans show that in this field it is easy to obtain false-positive results. It is not clear from the information set forth in the specification that applicant would be able to show positive results or that the alleged positive results do not fall within the limits of experimental error. For example the Examiner has cited several documents that deal with calorimeter evidence of cold fusion and possible sources of error. The specification does not disclose any particular structure which makes applicants cold fusion system operative where the other systems disclosed failed. 
When an experimenter relies on the results of a particular test to establish certain facts (such as the production of excess heat) it is incumbent upon the experimenter to show that the alleged results are valid and not the result of errors or misinterpretation of results. This is especially important where the test in question is in a field that the general scientific community considers fraudulent.
Regarding reproducibility, Huizenga9 states:
"The foundation of science requires experimental results to be reproducible. Validation is an integral part of the scientific process. Scientists are obligated to write articles in ways that allow observations to be replicated. Instructions should be available to permit a competent and well-equipped scientist to perform the experiment and obtain essentially the same results. Replication in science usually is reserved for experiments of special importance or experiments that conflict with an accepted body of work. The greater the implication of an experimental result, the more quickly it will be checked by other scientists.
	As more and more groups, at major universities and national laboratories were unable to replicate either the claimed excess heat or fusion products, proponents of cold fusion quickly pointed out that the experiment was not done properly: one needed different size palladium cathodes, longer electrolysis times and higher currents, they claimed. 
	Whenever the inability of qualified scientists to repeat an experiment is met by ad hoc excuses, beware. One important role of a scientific article is to provide directions for others. Scientists establish priorities for their discoveries by publishing a clear and well documented recipe of their experimental procedures. If a scientific article fails to include an adequate recipe which allows a skilled reader to reproduce the experiment, it is a warning that the author's understanding of their work is incomplete. 
	Cold-fusion proponents introduced new dimensions into the subject of reproducibility in science. Some tried to turn the table on reproducibility by giving irreproducibility a degree of respectability. A second aberration was to assign a different value to experiments attempting replication. Only experiments that obtained some fragmentary evidence for cold fusion were to be taken seriously because it was declared that experiments obtaining negative results required no special skills or expertise. This viewpoint led proponents of cold fusion to invite mainly papers reporting positive results when organizing conferences. Such an aberrant procedure is incompatible with the scientific process and usually is viewed negatively by scientists as well as journalists."

“Reproducibility” must go beyond one's own lab. One must produce a set of instructions, a recipe, that would enable anyone to produce the same results. If reproducibility only occurs in one's own lab, errors (such as systematic errors) would be suspect.10 Experimenters who previously found evidence of excess heat could not reproduce their results when better calorimetry equipment was used.11 Reproducibility of alleged cold fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention.
When one does not get identical results or the results are not reproducible at will, it must be concluded that the alleged positive results are not real but instead, the result of experimental errors, instrumentation errors, or misinterpretation of results.
It is elementary that identical structures operated in an identical manner must produce identical results. If such structures do not produce identical results, one of two things is implied: First, the structures are not identical. For example, one of the structures has an additional component or some critical feature that is not found in the other structure. Alternatively, the structures may be identical, but the experimenter’s instrumentation is producing spurious results leading to the erroneous conclusion that the structures are producing positive results.
If it is the former that causes some of these cold fusion systems to produce actual, positive results then this critical feature must be clearly specified so as to enable another experimenter to make the invention. Accordingly, if Applicant’s invention is capable of reproducibly producing excess heat or fusion by-products it can only be because of this undisclosed additional critical feature. If this is the case, the Applicant’s specification is insufficient and non-enabling for failing to disclose the additional critical feature.
It is well known that impurities in the cell container walls can leach out into the electrolyte and be deposited onto the cathode.12,13,14 It is well known that metals such as platinum, gold and, palladium are generally found in the same ore, that they can be extracted sequentially, and that they will be contaminated by the other metals present. 
The presence of these impurities at the cathode could actually lead to the erroneous conclusion that transmutation has occurred. Applicant's disclosure is insufficient and non-enabling does not address the issue of impurities. For additional commentary on the alleged transmutation of isotopes in a cold fusion cell, Applicant is referred to Huizenga.15 Pages 152-156 of the reference16 recall that experimenters at the Naval Research Laboratory had mistakenly reported the production of particular palladium isotopes by neutron transmutation in cold fusion cells using a technique known as SIMS (secondary ion mass spectroscopy). See page 156,17 which states:
"The story associated with the palladium isotope anomaly is not nearly so interesting because it is was simply due to an erroneous interpretation of data where the experimental mass peaks were misidentified. Contributions from polyatomic species of impurities with masses nearly coincident with those of the palladium isotopes caused the misidentification. In spite of the fact that the palladium isotope anomalies had been discredited for over five months, Bockris submitted a paper on March 26, 1990 [Fusion Technology 1811 (1990)] in which he discussed, along with other cold fusion phenomena, the thermal and 14-MeV-neutron-induced cross sections on palladium isotopes. He used these mistaken isotopic anomalies data to suggest that the cold fusion reaction is a surface or near-surface reaction, and, therefore, to serve as supporting evidence for his model of fusion. Among cold fusion enthusiasts mistakes and erroneous results usually decay with a very long lifetime".
	 
It is the Examiners' position that an undue amount of experimentation would be required to produce an operative embodiment of applicant's invention. The Examiner has cited numerous documents showing that experimenters have obtained negative results using various types of cold fusion apparatus, all based on the cold fusion concept set forth by Fleischmann and Pons. These documents show how easily experimental results can be misinterpreted as evidence of cold nuclear fusion. 
This issue of undue experimentation has been succinctly addressed by Douglas Morrison at the Fourth International Conference on Cold Fusion Technology, (ICCF-4) held Dec. 6-9, 1993 in Hawaii,18 see pages 6-7 which states:
“[T] he previous speaker, Dr. H. Fox, giving he said, a business man's point of view, declared he expected a working Cold Fusion device in TWENTY YEARS.

November 1993. Dr. S. Pons said that by the year 2000 there should be a household power plant - SIX YEARS.

1992. Dr. M. Fleischmann said a 10 to 20 Kilowatt power plant should be operational in ONE YEAR.

July 1989. The Deseret News published an article by Jo-Ann Jacobsen-Wells who interviewed Dr. S. Pons. There is a photograph in colour, of Dr. Pons beside an simple apparatus with two tubes, one for cold water in and one for hot water out. This working unit based on Cold Fusion was described as; " 'It couldn't take care of the family's electrical needs, but it certainly could provide them with hot water year-round' said Pons".

Later in the article it was written "Simply put, in its current state, it could provide boiling water for a cup of tea". Time delay to this working model - ZERO YEARS.

Thus it appears that as time passes, the delay to realisation of a working model increases.

The Examiner has cited documents showing how easily experimental data can be misinterpreted in cold fusion systems. The general scientific community does not consider cold fusion systems real, valid or operative. Since Fleischman and Pons’ 1989 announcement, there has been a continuing stream of publications demonstrating that virtually none the "cold fusion" claims are valid.19 The cited references provide clear evidence that no excess heat is generated in such "cold fusion" systems nor is there any evidence of nuclear fusion.
The disclosure must enable a person skilled in the art to practice the invention without having to incorporate element not readily available in the art.20 The Examiner has set forth a reasonable and sufficient basis for challenging the adequacy of the disclosure. The statute requires the application itself to inform, not to direct others to find out for themselves.21,22 Accordingly, the specification is inadequate.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat recovery device” in claim 2, “a flow rate control unit” in claim 7, and “an analysis unit” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed invention is directed to “a heat generating system” and requires “a hydrogen storage metal or hydrogen storage alloy”, “a plurality of metal nanoparticles provided on the surface of the reactant”, “a hydrogen-based gas” wherein “the hydrogen atoms are occluded in the plurality of metal particles” to allegedly generate “excess heat.” As explained above, such a device is incapable of producing heat. Claims of heat production in similar systems have been unequivocally proven to be scientifically unsound. That is, there is no reputable, objective scientific evidence to suggest that reactions between a metal alloy such as palladium and deuterium produce energy. Accordingly, one of ordinary skill in the art at the time of the invention would be unable to make and use the claimed invention. 
Based on the evidence regarding the below factors (in re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation. 
Given the skepticism of the scientific community regarding heat production in the systems as explained above, the claims are overly broad. That is, the claims—as well as the specification as filed—do not appear to contain detailed experimental parameters that enable the claimed invention to succeed in producing thermal energy. 
The nature of the invention—a cold fusion device that operates on a scientific principle that has been disproved by the established scientific community—requires the disclosure of detailed plans, parameters, as well as evidence to support its operability to enable one skilled in the art to make the claimed invention. 
The state of the prior art—all previously proposed systems have been shown to be inoperable—requires a detailed disclosure that describes the exact parameters of the device as well as provides evidence of its operability to enable one skilled in the art to make the claimed invention. 
The level of ordinary skill and the level of predictability in the art would not have enabled on to make the claimed invention given the failure of all such devices to date. 
The amount of direction provided by the invention—for example, notional drawings, vague function descriptions of the components of the systems, and a lack of disclosure of any detailed experimental parameters and results—would not have enabled on of ordinary skill in the art at the time of the invention to make the claimed invention. 
Based on the content of the disclosure, one of ordinary skill in the art would have had to conduct undue experimentation to make the claimed invention. First of all, one of ordinary skill in the art would have to make numerous assumptions as to the identity of structural components of the invention as well as the cooperative relationships between such elements, given the notional depiction of the claimed device in the drawings and the lack of specific constructional details disclosed in the specification. Even if one of ordinary skill in the art were successful in constructing the claimed thermal energy source, the specification provides no details as to its operation that would allow one of ordinary skill in the art to use it to produce thermal energy. Accordingly, the experimentation required to make and use the claimed invention is clearly undue.

The limitation “flow rate control unit” in claim 7 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely provides “The flow rate control unit 78 controls the circulation flow rate of the hydrogen-based gas based on the circulation flow rate control signal output from the control device 77” ([0072]) but does not describe the specific, required structure of the flow rate control unit such that is controls the circulation flow rate of the hydrogen-based gas. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph. MPEP 2181(IV).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the heat-generating element cell generating excess heat when…” renders the claim indefinite. The limitation is not a structural limitation. The structure encompassed by the functional limitation is not defined and therefore the scope of the claim is unclear. In view of the explanation above, a skilled artisan would be unable to ascertain the scope of the structure encompassed by this limitation. 
Claim 1 recites the limitation “in a width direction of the reactant” which renders the claim indefinite. A width is a measurement or extend of something from side to side. However, a width does not have a direction. Therefore, the scope of “a width direction” is unclear. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-10 are rejected under 35 U.S.C 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted,
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. JPH1172200 in view of Mizuno WO 2015008859. 
Regarding claim 1, Koichi discloses a heat generating system (Fig. 1) comprising: 
a heat-generating element cell including: 
a container (12) having a recovery port (20) and a discharge port (22); and a reactant (14) that is provided in the container, is made from a hydrogen storage metal or a hydrogen storage alloy ([0008] “hydrogen storage alloy (14)”), 
the heat-generating element cell generating excess heat when hydrogen-based gas contributing to heat generation is supplied into the container ([0008] “A heat exchange gas is connected to the supply port (20) and the discharge port (22) provided in the container (12) in a flowable manner”) and hydrogen atoms are occluded in the plurality of metal nanoparticles; 
a circulation device configured to circulate the hydrogen-based gas in the heat-generating element cell ([0013]), the circulation device including: 
a circulating passage (50,52) that is provided outside the container (outside of 12) and connects the recovery port (20) to the discharge port (22); 
a pump (24) configured to circulate the hydrogen-based gas in the container via the circulating passage ([0014]); and 
a filter (40) provided on the circulating passage (40 is provided in 52) and configured to absorb and remove impurities in the hydrogen-based gas ([0013] “filter (40) that allows only gas to pass therethrough so that the hydrogen storage alloy powder or the finely divided hydrogen storage alloy does not flow out to the feeding means (24)”); and
nozzle unit (end nozzle unit of 20) provided between the discharge port and the reactant (see Fig. 1), and configured to supply the hydrogen-based gas after removing the impurities through the filter to the surface of the reactant ([0014]; the hydrogen-based gas is passed through filter 40 and introduced to the surface of the reactant through the nozzle at the end of 20), wherein the nozzle unit includes a pipe part (pipe part of 31) and an injection part (sides/end of 31), the pipe part is drawn out from the discharge port to the reactant (see Fig. 1), a proximal end of the pipe part is connected to the discharge port (see Fig. 1), a distal end of the pipe part is connected to the injection part (see Fig. 1), and the distal end of the pipe part is arranged at a position corresponding to a center in a width direction of the reactant (31 is arranged and corresponds to a center of 14). 
Koichi discloses a hydrogen-storage alloy but does not explicitly disclose a reactant with a plurality of nanoparticles. 
Mizuno teaches a heat generating system (Fig. 5) comprising a reactant that is provided in the container, is made from a hydrogen storage metal or a hydrogen storage alloy, has a plurality of metal nanoparticles provided on a surface of the reactant (“a thin wire 53 made of a hydrogen storage metal… A plurality of metal nanoparticles having a nano size can be formed on the surface of the thin wire 53) and the heat-generating element cell generating excess heat when hydrogen-based gas contributing to heat generation is supplied into the container and hydrogen atoms are occluded in the plurality of metal nanoparticles (“deuterium gas is supplied into the reaction furnace 42… hydrogen atoms are occluded in the metal nanoparticles on the surface of the reactant 26. As a result, a nuclear fusion reaction is caused in the reaction furnace 42 to generate heat”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the reactant of Koichi with the reactant of Mizuno. As Mizuno teaches, “forming a plurality of nano-sized metal nanoparticles on the surface thereof makes nuclear fusion reaction easier to occur” by “introducing hydrogen atoms into the metal nanoparticles, the hydrogen concentration in the metal nanoparticles increases, and as the hydrogen concentration increases, the properties of electrons in the metal nanoparticles further change and the mass increases. Heavy electrons form atoms with hydrogen nuclei, and when heavy electrons become extracellular electrons, the electron orbital radius shrinks and the inter-nuclear distance between heavy electron hydrogen atoms also shrinks. As a result, in the reactant 26, the probability of occurrence of nuclear fusion reaction between heavy electron hydrogen atoms due to the tunnel effect increases and nuclear fusion reaction easily occurs” (Pg. 6). 
Regarding claim 3, the heat generating system of Koichi as modified by the reactant of Mizuno renders the parent claim obvious. Koichi further discloses wherein the filter is configured to absorb, as the impurities, at least water, hydrocarbon, C, S, and Si ([0013] “filter (40) that allows only gas to pass therethrough so that the hydrogen storage alloy powder or the finely divided hydrogen storage alloy does not flow out to the feeding means (24). Is desirable. As the filter (40), a sintered metal of stainless steel or copper having a pore size of about 1 to 5 μm can be used”). 
Regarding claim 7, the heat generating system of Koichi as modified by the reactant of Mizuno renders the parent claim obvious. Koichi further discloses a flow rate control unit configured to control a circulation flow rate of the hydrogen-based gas ([0015] “the heat exchange gas is charged by providing a valve mechanism (not shown) in the pipe (50) or the pipe (52) connecting the feeding means (24) and the container (12), and via the valve mechanism”). 
Regarding claim 5, the heat generating system of Koichi as modified by the reactant of Mizuno renders the parent claim obvious. Koichi further discloses wherein the nozzle unit is configured to supply the hydrogen-based gas after removing the impurities to the entire surface of the reactant (([0014]; the hydrogen-based gas is passed through filter 40 and introduced to the entire surface of the reactant in the container through the nozzle at the end of 20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. JPH1172200 in view of Mizuno WO 2015008859 and further in view of Tetsuo et al. JPH06257864.
Regarding claim 2, the heat generating system of Koichi as modified by the reactant of Mizuno renders the parent claim obvious. Koichi further discloses a heat recover device (16) configured to recover heat from the hydrogen-based gas heated by the excess heat by the heat-generating element cell ([0010] “the heat of the hydrogen storage alloy (14) is absorbed by the heat exchange gas, and heat is exchanged with the heat medium pipe (16)”). Koichi does not explicitly disclose a heat recovery device provided on the circulating passage. 
Tetsuo teaches a heat-generating element cell (Fig. 1: 30) comprising a heat recovery device (37) provided on a circulating passage (32) and configured to recover heat from the hydrogen-based gas heat by the excess heat by the heat-generating element cell ([0012] “a heat exchanger 37 for performing heat exchange of the mixed gas composed of the deuterium and the reaction gas”). It would have been obvious to modify the circulating passage of Koichi with the heat recovery device of Tetsuo for the predictable advantage of allegedly performing heat exchange of the gas ([0012]).    
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable Koichi et al. JPH1172200 in view of Mizuno WO 2015008859 and further in view of Akiba et al. US 6261648. 
Regarding claims 6, the heat generating system of Mizuno as modified by the circulation device of Koichi renders the parent claim obvious. Koichi discloses a nozzle unit but does not explicitly disclose a plurality of injection parts.  
Akiba teaches a chamber with a gas supply port (Fig. 1: 20) comprising a nozzle unit (18), wherein the nozzle unit includes a plurality of injection parts (col 3 ln 19-22 “gas supply nozzle 18 has two injection holes”). It would have been obvious to one of ordinary skill in the art to modify the Koichi system with the injection parts of Akiba for the predictable advantage of having numerous injection parts to uniformly distribute the gas over the surface of the reactant. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. JPH1172200 in view of Mizuno WO 2015008859 and further in view of Oshima JP2004053208. 
Regarding claim 9, the heat generating system of Koichi as modified by the reactant of Mizuno renders the parent claim obvious. Koichi further discloses the flow rate control unit is configured to perform output adjustment of the excess heat and temperature in the container by controlling the circulation flow rate of the hydrogen-based gas ([0015] “the heat exchange gas is charged by providing a valve mechanism (not shown) in the pipe (50) or the pipe (52) connecting the feeding means (24) and the container (12), and via the valve mechanism” and a skilled artisan would recognize that a valve can be opened or closed and is therefore configured to control the circulation flow rate of the hydrogen-based gas). Koichi does not explicitly disclose an analysis unit. 
Oshima teaches a heat generating system (Fig. 1) comprising an analysis unit (20) configured to analyze a hydrogen-based gas in a container, wherein a flow rate control unit (19) is configured to perform output adjustment of the excess heat and temperature adjustment in the container by controlling the circulation flow rate of the hydrogen-based gas in accordance with an analysis result by the analysis unit ([0031] “the on-off valve 19 is automatically opened and closed by the control unit 20”; [0059] “Here, by closing the on-off valve 19, the supply of hydrogen is shut off, and the heat generation of the hydrogen storage alloy 10 is suppressed to prevent the fuel cell 12 from overheating”). It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Koichi with the analysis unit of Oshima for the predictable advantage of automatically controlling the circulation flow rate based on the operating state of the cell ([0031], [0059]). 
Regarding claim 10, the heat generating system of Koichi as modified by the reactant of Mizuno and the analysis unit of Oshima renders the parent claim obvious. Mizuno further teaches a heater configured to heat the reactant (Pg. 8 “the interior of the reaction furnace 42 is heated by the heater”); and a heating power source (20) configured to perform control a heating temperature of the heater (a power source 20 would power a heater) in accordance with an analysis result by an analysis unit (Pg. 2: “Collect pressure measurement data obtained from the pressure measuring means 15, and send these data to the computer 21. The computer 21 displays these data collected via, for example, the logger 17 on the display unit, and allows the operator to grasp the state in the reaction furnace 2 based on the data). It would have been obvious to modify the system of Koichi with the heater and heating power source of Mizuno for the predictable advantage of generating excess heat in the cell (Pg. 8). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Braaten, "Ridiculously easy test yields claim of energy triumph," The Washington Times, p. A5, March 24, 1989.
        2 Stipp, The Wall Street Journal, page B-4, "Georgia Group Outlines Errors That Led To Withdrawal Of 'Cold Fusion' Claims", April 26, 1989.
        3 Browne, "Fusion claim is greeted with scorn by physicists," The New York Times, pp. A1 and A22, vol. CXXXVIII, no. 47,859, May 3, 1989.
        4 Id., see also Kreysa, et al., Journal of Electroanalytical Chemistry, vol. 266, pages 437-450, "A Critical Analysis Of Electrochemical Nuclear Fusion Experiments", 1989; Hilts, The Washington Post, page A7, "Significant Errors Reported In Utah Fusion Experiments", May 2,1989; Ohashi, et al., Journal of Nuclear Science and Technology, vol. 26, pages 729-732, "Decoding Of Thermal Data In Fleischmann & Pons Paper", July 1989; Miskelly, et al., Science, vol. 246, no. 4931, pages 793 and 796, "Analysis Of The Published Calorimetric Evidence For Electrochemical Fusion Of Deuterium In Palladium", November 10,1989; Chapline, "Proceedings of the NATO Advance Study Institute on the "Nuclear Equation of State," pages 1-9, "Cold Confusion," July 1989.
        5 Cooke, Solid State Theory Section, Solid State Division, ORNL-FTR--3341, pages 2-15, "Report Of Foreign Travel Of J. F. Cooke, Head", 1989; Faller, et al., Journal of Radioanalytical Nuclear Chemistry, Letters, vol. 137, no. 1, pages 9-16, "Investigation Of Cold Fusion In Heavy Water", August 21,1989; Cribier, et al., "Conventional Sources of Fast Neutrons in 'Cold Fusion' Experiments," Physics Letters B, Vol. 228, No. 1, 7 September 1989; Hajdas, et al., Solid State Communications, vol. 72, no. 4, pages 309-313, "Search For Cold-Fusion Events", 1989; Shani, Solid State Communications, vol. 72. no. 1, pages 53-57, "Evidence For A Background Neutron Enhanced Fusion In Deuterium Absorbed Palladium," 1989; Ziegler, et al., "Electrochemical Experiments in Cold Nuclear Fusion," Physical Review Letters, vol. 62 No. 25, June 19, 1989; Schrieder, et al., B-Condensed Matter, vol. 76, no. 2, pages 141-142, "Search For Cold Nuclear Fusion In Palladium-Deuteride" 1989; AP, "Physicist: Utah Cold-Fusion Gear Doesn't Work," The Washington Post, March 29, 1990.
        6 In re Glass, 181 U.S.P.Q. 31 (CCPA 1974).
        7 Morrison, "Cold Fusion Update No. 8," November 27, 1993.
        8 See Jones, "An Assessment of Claims of Excess Heat in Cold Fusion Calorimetry," J. Phys. Chem. B 1998, 102, 3647; Murray, Google Advanced Groups Search. pages 1-11. "Subject: Rothwel: Abstracts: Cain, Case, Iwamura, Ohmori, Silver, Stringham," April 26, 1998; Shanahan, "Comments on 'Thermal behavior of polarized Pd/D electrodes prepared by co-deposition,'" July, 14, 2004; Miles, et al., "Anomalous Effects in Deuterated Systems," Naval Air Warfare Center Weapons Division, September 1996; Carr, "Re: CF claim score (was Re: reciprocal cold fusion proof standards...),"; Williams, et al., "Upper bounds on 'cold fusion' in electrolytic cells," Nature vol. 342, p. 375, November 23, 1989.
        9 Huizenga, "Cold Fusion Labeled 'Fiasco of Century'", Forum for Applied Research and Public Policy, vol. 7, No. 4, 1992, pages 78-83.
        10 Little, et al., "Replication of Jean-Louis Naudin's Replication of the Mizuno Experiment."
        11 Morrison, supra n. 7, at § 2.2, p. 2.
        12 Flanagan, et al., "Hydrogen Absorption by Palladium in Aqueous Solution," Transactions of the Faraday Society, vol. 55 part 8, No. 440, p 1400-1408, 1407.
        13 Albagli, et al., "Measurement and Analysis of Neutron and Gamma-Ray Emission Rates, Other Fusion Products, and Power in Electrochemical Cells having Pd Cathodes," Journal of Fusion Energy, Vol. 9, No. 2, 1990 pp. 130-148, 144 (col 2.).
        14 See also Williams, supra n. 8, at 380 (second column) and 382 (first column).
        15 Huizenga, "Cold Fusion: The Scientific Fiasco of the Century", (selections provided) pp. 152-156, 237, 269, 275, 276, 284, 286.
        16 Id.
        17 Id.
        18 Morrison, "Review of Progress in Cold Fusion," Dec. 1993 available at http://newenergytimes.com/v2/archives/DROM/cfu9a.shtml (last accessed 18 December 2015).  
        19 See Ewing, et al., "A sensitive Multi-detector Neutron counter used to monitor "Cold Fusion" 
        Experiments in an Underground Laboratory: Negative Results and Positive Artifacts", IEEE Transactions on Nuclear Science, vol. 37, no. 3, June 1990, pages 1165-1170; Albagli, supra n. 13; Balke, et al., "Limits on Neutron Emission from 'Cold Fusion' in Metal Hydride," Physical Review C, Vol. 42, No. 1, July 1990; Huizenga, supra n. 9; Huizenga, supra n. 15; Huizenga, "New Developments in the Cold Fusion Saga", Abstracts of Papers of the American Chemical Society, vol. 207, March 13, 1994, page 6; Rogers, et al, "Cold Fusion Reaction Products and Their Measurement", Journal of Fusion Energy, vol. 9, no. 4, 1990, pages 483-485.
        20 In re Hirsch, 295 F.2d 251 (C.C.P.A. 1961).
        21 In re Gardner et al., 99 F.2d 767 (C.C.P.A. 1938).
        22 In re Scarbrough, 182 U.S.P.Q. 298 (C.C.P.A. 1974).